c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-114746-10 the honorable vernon j ehlers u s house of representatives washington dc dear mr ehlers i am responding to your letter of date on behalf of your constituent ----------- ---------------- ------------- asked about the payroll tax exemption provision in the hiring incentives to restore employment hire_act of specifically ------------- asked whether an employer that receives services from a staffing company is eligible for the payroll tax exemption on wages paid to employees hired to replace the workers that the staffing company provided i cannot address ---------------- specific situation but i am happy to provide information about the exemption under the hire_act that the congress enacted on date qualified employers are exempt from paying the employer’s percent share of social_security_tax on wages paid to qualified employees from date through date the employee’s percent share of social_security_tax the employer and employee’s shares of medicare_tax and federal_income_tax withholding still apply to all wages qualified employers are businesses tax-exempt organizations indian tribal governments and public colleges and universities federal state_or_local_government employers other than public colleges and universities do not qualify for the payroll tax exemption under the hire_act a qualified_employee is an individual who begins employment with a qualified_employer after date and before date the employee must certify by signed affidavit under penalties of perjury that he or she has been employed for less than hours during the 60-day period ending on the date such employment begins the employee cannot be a family_member of or related in certain other ways to the employer and cannot have been hired by the employer to replace conex-114746-10 another employee unless the employee left voluntarily or the employer terminated him or her for cause an employer who terminates the employment of an employee to qualify for the exemption and rehires the same or another employee is not eligible for the exemption whether an employer terminated the employment of an employee to qualify for the exemption depends on the facts and circumstances ------------- can find more information on the payroll tax exemption provision of the hire_act on our website at www irs gov i hope this information is helpful if you have any questions please contact me or ---------------- of my staff at -------------------- sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
